Exhibit 10(r) Execution Version SECURITY AGREEMENT made by K. HOVNANIAN ENTERPRISES, INC., HOVNANIAN ENTERPRISES, INC. and certain of their respective Subsidiaries in favor of WILMINGTON TRUST, NATIONAL ASSOCIATION as Agent Dated as of September 8, 2016 TABLE OF CONTENTS Page Article 1 Defined Terms Section 1.01. Definitions 2 Section 1.02. Other Definitional Provisions 6 Article 2 Grant of Security Interest Article 3 Representations and Warranties Section 3.01. Title: No Other Liens 8 Section 3.02. Perfected Super Priority Liens 9 Section 3.03. Jurisdiction of Organization; Chief Executive Office 9 Section 3.04. Farm Products 9 Section 3.05. Investment Property 9 Section 3.06. Receivables 9 Section 3.07. Perfection Certificate 9 Article 4 Covenants Section 4.01. Maintenance of Perfected Security Interest; Further Documentation 9 Section 4.02. Changes In Name, Etc 10 Section 4.03. Delivery of Instruments, Certificated Securities and Chattel Paper 10 Section 4.04. Intellectual Property 10 Article 5 Investing Amounts in the Securities Accounts Section 5.01. Investments 11 Section 5.02. Liability 11 Article 6 Remedial Provisions Section 6.01. Certain Matters Relating to Receivables 11 Section 6.02. Communications with Obligors: Grantors Remain Liable 12 Section 6.03. Proceeds to Be Turned Over to Agent 13 Section 6.04. Application of Proceeds 13 Section 6.05. Code and Other Remedies 13 Section 6.06. Subordination 14 Section 6.07. Deficiency 14 i Article 7 The Agent Section 7.01. Agent’s Appointment as Attorney-in-fact, Etc 15 Section 7.02. Duty of Agent 16 Section 7.03. Execution of Financing Statements 17 Section 7.04. Authority of Agent 17 Article 8 Miscellaneous Section 8.01. Amendments in Writing 17 Section 8.02. Notices 17 Section 8.03. No Waiver by Course of Conduct; Cumulative Remedies 17 Section 8.04. [Enforcement Expenses; Indemnification 18 Section 8.05. Successors and Assigns 18 Section 8.06. Set-off 18 Section 8.07. Counterparts 19 Section 8.08. Severability 19 Section 8.09. Section Headings 19 Section 8.10. Integration 19 Section 8.11. Governing Law 19 Section 8.12. Submission to Jurisdiction; Waivers 19 Section 8.13. Acknowledgements 20 Section 8.14. Additional Grantors 20 Section 8.15. Releases 21 Section 8.16. Waiver of Jury Trial 21 Section 8.17. Control Agreements 21 Section 8.18. Agent Privileges, Powers and Immunities 21 Schedule A – List of Entities Schedule B – Commercial Tort Claims Schedule C – Actions Required To Perfect Exhibit A – Intellectual Property Security Agreement Exhibit B – Joinder Agreement Exhibit C - Perfection Certificate ii SECURITY AGREEMENT THIS SECURITY AGREEMENT 1 (the “ Agreement ”), dated as of September 8, 2016, is made by K. Hovnanian Enterprises, Inc., a California corporation (the “ Borrower ”), Hovnanian Enterprises, Inc., a Delaware corporation (“ Holdings ”), and each of the signatories listed on Schedule A hereto (the Borrower, Holdings and such signatories, together with any other entity that may become a party hereto as provided herein, the “ Grantors ”), in favor of Wilmington Trust, National Association, as Administrative Agent in its capacity as collateral agent (in such capacity, the “ Agent ”) for the benefit of itself and the Lenders (as defined below). W I T N E S S E T H : WHEREAS, the Borrower, Holdings and each of the other Guarantors party thereto have entered into the Credit Agreement dated as of July 29, 2016 (as amended, supplemented, amended and restated or otherwise modified from time to time, the “ Credit Agreement ”) with Wilmington Trust, National Association, as Administrative Agent and the lenders party thereto; WHEREAS, the Borrower, Holdings, the Guarantors party thereto, the Administrative Agent, the Mortgage Tax Collateral Agent, the First Lien Notes Trustee and the First Lien Notes Collateral Agent have entered into the First Lien Intercreditor Agreement dated as of September 8, 2016 (as amended, supplemented, amended or restated or otherwise modified from time to time, the “ First Lien Intercreditor Agreement ”); WHEREAS, the Term Loans constitute Super Priority Indebtedness under the First Lien Intercreditor Agreement; WHEREAS, the Borrower, Holdings, the Guarantors party thereto, the Administrative Agent, the First Lien Notes Collateral Agent, the First Lien Notes Trustee, the Existing Second Lien Collateral Agent, the Existing Second Lien Trustee, the New Second Lien Notes Collateral Agent, the New Second Lien Notes Trustee, Wilmington Trust, National Association, as Junior Joint Collateral Agent (as defined therein) and the Mortgage Tax Collateral Agent have entered into the Amended and Restated Intercreditor Agreement dated as of September 8, 2016 (as amended, supplemented, amended or restated or otherwise modified from time to time, the “ Amended and Restated Intercreditor Agreement ”); WHEREAS, the Borrower is a member of an affiliated group of companies that includes Holdings, the Borrower’s parent company, and each other Grantor; 1 Note that this Security Agreement is entered into in connection with the Credit Agreement. WHEREAS, the Borrower and the other Grantors are engaged in related businesses, and each Grantor will derive substantial direct and indirect benefit from the borrowing of Term Loans; and NOW, THEREFORE, in consideration of the premises and to induce Lenders to make the extensions of credit contemplated by the Credit Agreement, each Grantor hereby agrees with the Agent, for the ratable benefit of the Secured Parties, as follows: Article 1 Defined Terms Section 1.01 . Definitions . (a) Definitions set forth above are incorporated herein and unless otherwise defined herein, terms defined in the Credit Agreement and used herein (including the recitals above) shall have the meanings respectively given to them in the Credit Agreement or, if not defined herein or therein, in the First Lien Intercreditor Agreement, and the following terms are used herein as defined in the New York UCC: Accounts, Chattel Paper, Commercial Tort Claims, Deposit Account, Documents, Equipment, Electronic Chattel Paper, Farm Products, Fixtures, General Intangibles, Goods, Payment Intangibles, Instruments, Inventory, Investment Property, Letter of Credit Rights, Payment Intangibles, Securities Accounts, Software and Supporting Obligations. (a)
